Citation Nr: 1824953	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to October 27, 2017 for radiculopathy, right lower extremity.

2.  Entitlement to an increased rating in excess of 20 percent from October 27, 2017 for radiculopathy, right lower extremity.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU), prior to October 27, 2017.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 2000 to June 2000. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims folder. 

The Board's November 2016 decision denied the claim relating to radiculopathy and remanded the TDIU until evidence could be submitted concerning another claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which remanded the matter to the Board for action consistent with the terms of the Joint Motion for Partial Remand submitted by the parties.  

The record indicates that a December 2017 rating decision granted service connection for the Veteran's left-knee disorder and, consequently, that issue is no longer before the Board.  Effective October 27, 2017 a combined 100 percent rating was assigned.  There is no single service connected disability rated 100 percent disabling, so the TDIU issue is moot as of that date, the earlier period, however, remains at issue.  The issue has been so characterized on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis of either the posterior tibial or sciatic nerve prior to October 27, 2017.

2.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than moderate incomplete paralysis of either the posterior tibial or sciatic nerve from October 27, 2017.

3.  The objective medical evidence of record does not show that that the level of severity of the Veteran's disabilities in any way precluded him from the performance of work-related tasks in a functionally and occupationally sufficient manner prior to October 27, 2017.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to October 27, 2017 for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8525 (2017).

2.  The criteria for a disability rating in excess of 20 percent from October 27, 2017 for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8525 (2017).

3.  The criteria for entitlement to a TDIU have not been met prior to October 27, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Compensation and Pension examinations in June 2007, January 2009, February 2014, April 2014, July 2015, September 2015, June 2017, and October 2017, which produced findings pertinent to deciding the claims on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his July 2016 Board hearing testimony that his physical and mental disorders preclude him from maintaining full-time employment prior to the assignment of the 100 percent rating.  He adds that he was able to report for work on occasion, he was paid accordingly, but when he could not work or must leave the work place, he did not receive pay.  He added that, although he could function at his place of employment some days for five to six hours, he was not there every day and perhaps worked at most 20-23 hour per week; however, too many absences overall have precluded him from working full-time for over six months.  The Veteran further adds that his employer, by having this arrangement with the Veteran, was simply helping out the Veteran.  The Veteran further contends that his radiculopathy of the right lower extremity becomes worse with walking and often he is placed at work where he does not have to walk.  

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  "Pyramiding," that is, the rating of the same disability or the same manifestation of a disability, under different diagnostic codes, is impermissible when rating a veteran's service-connected disability. 38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Accordingly, the Board notes at the outset that two separate rating criteria are relevant.  The Veteran's right lower extremity radiculopathy impacts two separate nerves, each with separate rating criteria.  The posterior tibial nerve is rated under Diagnostic Code 8525 and the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  However, only one set of criteria will be the basis of the evaluation to avoid pyramiding, as discussed above.

Diagnostic Code 8520 provides ratings based on paralysis of the sciatic nerve.  The minimum 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The maximum 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8525 provides ratings based on paralysis of the posterior tibial nerve.  The minimum 10 percent rating is warranted for mild incomplete paralysis.  A 10 percent rating is warranted for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  The maximum 30 percent rating is warranted for complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

The Veteran was initially rated under Diagnostic Code 8525 for incomplete paralysis of the posterior tibial nerve.  However, in an August 2011 treatment record, the neurologist diagnosed a "chronic lumbosacral radiculopathy, difficult to localize with regard to root level because of probable elaboration on sensory examination, presence of R Achilles reflex (R S1) and intact R anterior tibial power (L5)."  In the February 2014 VA examination, the VA examiner stated that it was the Veteran's sciatic nerve that was involved.  Most recently, as indicated above, the October 2017 VA examiner provided two diagnoses, one included sciatic radiculopathy and the other referred to the posterior tibial nerve.

The Veteran seeks an increased disability rating in excess of 10 percent prior to October 27, 2017 and in excess of 20 percent from October 27, 2017.  Under Diagnostic Code 8520 for sciatic nerve, 10 percent reflects mild disability and 20 percent moderate disability.  Under Diagnostic Code 8525 for tibial nerve, 10 percent reflects mild disability and 20 percent severe disability.

As Diagnostic Code 8520 for sciatic nerve offers a broader range of ratings, specifically with a 20 percent rating for the "moderate" level in comparison to only a 10 percent rating for moderate level under Diagnostic Code 8525 for posterior tibial nerve, and as the two diagnostic codes do not lend themselves to separate and distinct manifestations of symptoms, particularly as the posterior tibial nerve is a branch of the sciatic nerve, the Board will rate the Veteran's radiculopathy under Diagnostic Code 8520 for paralysis of the sciatic nerve, as it offers a high rating of 20 percent for the moderate level.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In June 2007, the Veteran underwent a VA examination of his spine.  The VA examiner noted the following signs of intervertebral disc syndrome (IVDS):  S1:  Sensory deficit of right lateral leg. The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 1+.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The most likely peripheral nerve is the tibial nerve. 

The June 2007 VA examiner diagnosed the Veteran with status/post disc bulge, L4-L5 and L5-S1with residuals and IVDS with involvement of the right tibial nerve and minimal disease degeneration at L4-5 and L5-S1. 

In January 2009, the Veteran presented for a VA examination, which included an examination as it pertained to paralysis of the posterior tibial nerve.  Neurological examination of the lower extremities revealed in relevant part motor function is within normal limits; sensory function is within normal limits; and the right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+; and the left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.

The January 2009 VA examiner stated regarding the VA established diagnosis of paralysis of posterior tibial nerve, there is no change in the diagnosis, noting that, at present, the Veteran's condition is quiescent.  He noted  the subjective factors as related history.  The objective factors were  normal neurologic examination.  The January 2009 VA examiner remarked that the effect of the above conditions on the Veteran's usual occupation is impaired prolonged standing, walking, repetitive bending and heavy lifting, and the effect of above conditions on the Veteran's daily activity is the same.  Neurologic examination of the lower extremities showed motor and sensory function within normal limits.  Right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  

A December 2009 electromyography (EMG) study, which included the leg, showed a normal study without electrodiagnostic evidence of lumbosacral radiculopathy.  The Veteran's subsequent treatment records show that he continuously reported radiating pain down his right leg, including episodes of numbness from the right hip to the right knee.  He has also reported instances of instability.  The Veteran also had decreased sensory response to his thigh and lower leg and absent sensory response in the right foot.  However, reflexes have been essentially normal throughout the appeal period.  

In a February 2014 VA examination, the VA examiner re-stated a 1999 diagnosis of degenerative disc disease lumbar spine with right lower extremity radiculopathy.  Muscle strength testing revealed 4/5 results for the right hip flexion and right knee extension, but 5/5 for all other maneuvers.  The February 2014 VA examiner detected no muscle atrophy.  Deep tendon reflexes for the knees were hypoactive at 1+.  Sensation to light touch testing results indicated normal results except for right thigh/knee (L3/4) and lower leg/ankle (L4/L5/S1), which were decreased.  Straight leg raising test results showed a positive result for the right leg, suggesting radiculopathy.  Gait was normal.

Testing showed the Veteran had radicular pain due to radiculopathy, exhibiting symptoms of intermittent pain (usually dull) in the right lower extremity of moderate severity and parasthesias and/or dysesthesias in the right lower extremity at a mild severity.  Numbness was detected in the right lower extremity, also at a mild severity.  No other signs of radiculopathy were identified.  The examination indicated the involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  

The Veteran used a cane as an assistive device.  The functional impact of the Veteran's overall spine condition was described as having limitations to bending, pushing, pulling, lifting, and carrying 20 pounds occasionally and 10 pounds frequently, but the Veteran can do activities of daily living such as sweeping the floors or gardening with the above limitations.  

The February 2014 VA examiner opined that the Veteran's condition is less as likely as not (less than 50 percent probability) a  diagnosis of bilateral radiculopathy.  He explained that the Veteran has right lower extremity radiculopathy based on physical findings.  He added that symptoms on the left lower extremity deep tendon reflexes may be of a bad joint condition and not of a radiculopathy symptom.

In the October 2017 VA examination for peripheral nerves conditions, the VA examiner diagnosed the Veteran with (1) lumbar spine intervertebral disc syndrome with degenerative disc disease, bilateral, right greater than left, sciatic radiculopathy and (2) partial paralysis of right posterior tibial nerve.  

The Veteran's symptoms in relevant part were identified as constant pain in the right lower extremity at a moderate severity.  Intermittent pain (usually dull) was severe in the right lower extremity.  He exhibited parasthesias and/or dysesthesias in the right lower extremity at a moderate severity.  Numbness was detected in the right lower extremity, also at a moderate  severity.

Muscle strength testing revealed normal 5/5 results for all segments.  The October 2017 VA examiner detected no muscle atrophy.  Deep tendon reflexes were normal for all segments.  Sensation to light touch testing results indicated normal results except for lower leg/ankle (L4/L5/S1) and foot/toes (L5), which were decreased.  Gait was normal.  

The October 2017 VA examiner identified the affected nerve as the posterior tibial nerve.  The right side showed incomplete paralysis at a mild severity.  In this examination, no use of an assistive device was noted.   The October 2017 VA examiner described the impact of the peripheral neuropathy on the Veteran's ability to work as being impaired prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  

Analysis

In the period prior to October 27, 2017, as stated above, the February 2014 VA examination revealed normal (5/5) muscle strength except for the right hip flexion and right knee extension, which were reduced only to 4/5.  Regardless of decreased strength, overall there was no finding of muscle atrophy.  Deep tendon reflexes were normal at 2 + except for a decrease to 1 + at the knees.  Sensory examination (sensation to light touch) results showed decreased responses in the right thigh/knee and lower leg/ankle.  Straight leg testing showed a positive result for the right leg, suggesting radiculopathy.  Nonetheless the Veteran's gait was normal.  

When the February 2014 VA examiner described the Veteran's radicular pain, he was circumspect and precise in his findings.  For example, he found there was no constant pain at any level of severity.  Although the Veteran exhibited symptoms of pain at a "moderate" level, this only pertained to pain of an intermittent sort.  However, ongoing unpleasant and abnormal sensations such as numbness and tingling (parasthesias) and/or burning or wetness (dysesthesias), all reported by the Veteran in his July 2016 Board hearing testimony, were described as "mild."  Numbness specifically was described as being at a "mild" level.  

The Board cannot ignore the common-sense implications of these findings.  5/5 strength is defined on the examination template as "normal."  4/5 is defined as "active movement against some resistance," but, nonetheless, movement of an active type.  A "decreased" response suggests less than normal, but does not readily indicate palpable difficulties.  None of the deficiencies described was observable in the Veteran's gait.  During the examination, when the Veteran had moderate pain, it is not continuous or occurring at regular intervals.  At all other times, there is no pain at all.  The Board concludes from this that maintaining active movement in all instances, having some decreased sensations and no pain except  moderate pain on occasion do not establish an overall "moderate" severity disability picture.  Moreover, by implication, there are no findings which can establish a moderately severe level at 40 percent.  As the February 2014 VA examiner specifically found no muscle atrophy whatsoever, a severe level at 60 percent "with marked muscular atrophy" is inapplicable, as is complete paralysis, as no findings support this.     

Indeed, in a neurological treatment note at West Los Angeles VA, also in February 2014, the treatment provider noted that the examination was "significant for bilateral sensory loss in the feet, differential would be related to lumbar stenosis/radiculopathy vs. peripheral neuropathy."   The Board concludes that "sensory loss" suggests diminishment, not "complete paralysis," as the neurological treatment provider would have specifically noted such an acute development.  Additionally, a note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Moreover, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The December 2017 rating decision granted a 20 percent evaluation for radiculopathy, right lower extremity, effective October 27, 2017, based on moderate incomplete paralysis and noted the claim is still considered in appellate status.  As such, the Board looks to the findings of the October 27, 2017 VA examination, which provided the evidence showing the increase in severity of the Veteran's disability.  

In a pattern similar to the February 2014 VA examination findings, the Veteran's now moderate pain levels in October 2017 were only punctuated by severe pain at unpredictable intervals.  Deep tendon reflexes were now all normal and sensory testing results noted the same "decreased" responses, no longer in the thigh/knee, but in the foot/toes, as well as the lower leg/ankle.  Consequently, the Board does not conclude that the foregoing reflects a "moderately severe" disability picture.  That phrase means severe and, by implication, ongoing and continuing at a middling degree.  "Severity" connotes acuteness or intensity.  The Board does not discern any of these qualities among the findings of the October 2017 examination report.      

Once again, as the October 2017 VA examiner specifically found no muscle atrophy whatsoever, a severe level at 60 percent "with marked muscular atrophy" is inapplicable, as is complete paralysis, as no findings in this examination or in the record as a whole support this.     


TDIU prior to October 27, 2017

A finding of TDIU is appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in and of itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in considering his or her service-connected disabilities, can perform the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and, if there is one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2).  A 70 percent evaluation is only required if no single disability is rated as 60 percent disabling.  See generally VA Fast Letter 13-13 (June 17, 2013).

The combined rating is achieved by "adding" the disability ratings together.  However, this is not a conventional addition of numerical values.  The efficiency of the individual for employment purposes is not reflected as a numerical value equivalent to the assigned disability rating; in terms of actual efficiency, the number will be lessened under the regulation.  However, VA recognizes that earning capacity is affected exponentially as a less severe service-connected disability is added to the most severe service-connected disability, thereby reflecting the ever diminishing efficiency of the individual.  See 38 C.F.R. § 4.25.  

The Veteran is service-connected for major depressive disorder to include alcohol use disorder associated with intervertebral disc syndrome, disc degeneration, L4-L5 and L5-S1 (formerly rated as residuals, disc bulge, L4-L5 and L5-S1), at a 70 percent disability rating from August 2013; migraine headaches to include post traumatic and cluster type headaches at a 50 percent disability rating from May 2015; intervertebral disc syndrome, disc degeneration, L4-L5 and L5-S1 (formerly rated as residuals, disc bulge, L4-L5 and L5-S1), at a 40 percent disability rating from April 2015; radiculopathy, right lower extremity associated with intervertebral disc syndrome, disc degeneration, L4-L5 and L5-S1(formerly rated as residuals, disc bulge, L4-L5 and L5-S1), at a 20 percent disability rating from October 2017; radiculopathy, left lower extremity associated with intervertebral disc syndrome, disc degeneration, L4-L5 and L5-S1(formerly rated as residuals, disc bulge, L4-L5 and L5-S1), at a 10 percent disability rating from October 2017; and left knee strain associated with right knee condition, at a 10 percent disability rating from June 2017.  Prior to mid-2017 service connection had not been assigned for the left knee disorder, and the right leg radiculopathy was rated 10 percent disabling, as discussed above.

From the application of the Combined Ratings Table (Table 1) in 38 C.F.R. § 4.25, the combination of the Veteran's above disability percentage ratings gives the Veteran a combined disability rating of 100 percent effective October 27, 2017.  Prior to that a 90 percent combined rating had been in effect from August 2013.  Under 38 C.F.R. § 4.16 (a), the Veteran's combined rating satisfies the regulatory threshold of a combined rating of 70 percent in order then to proceed with a further assessment as to the availability of a TDIU.  38 C.F.R. § 4.16 (a).  However, the Board must still determine from the medical record whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board notes at the outset that on the Veteran's May 2017 Application for Increased Compensation Based on Umemployability (Form 21-8940), he stated his disabilities affected full-time employment from April 2008.  He further stated he became too disabled to work in January 2017, and that was the last time he worked full time.  

Past and current findings pertaining to radiculopathy for the right lower extremity have been addressed in an earlier section of this decision.  The earlier summary of the record of treatment indicates some worsening of symptoms, but nothing showing that the Veteran is precluded from working by physical incapacity.  

For example, looking to the Veteran's most recent examination since January 2017, the October 2017 VA examiner found constant pain, but at a moderate level; numbness, as well as parasthesias and/or dysesthesias, were at moderate levels; there was no muscle atrophy and muscle strength was normal for all segments; deep tendon reflexes were normal for all segments; sensory testing results were normal, except for decreased responses in the lower leg/ankle and foot/toes; but, nonetheless, the Veteran's gait remained normal; and he was not using an assistive device.  The October 2017 VA examiner concluded that the impact on Veteran's ability to work was impaired prolonged sitting, standing, walking, repetitive bending, and heavy lifting.  

VA treatment records for IVDS from December 2007 show that Veteran complained of back pain.  An examination showed normal curvature and mobility, no pain or tenderness, and no CVA (costovertebral angle) tenderness.  A February 2008 urgent care record reveals that the Veteran complained of chronic low back pain, but not worsening in character or severity.  He reported a "cold water dribbling numbness" down his right leg and denied any bowel or bladder incontinence.  An examination showed no acute distress or spinal bony tenderness and full range of motion.  The MRI report showed "mild to moderate degenerative changes primarily at L4-5 and L5-S1.  There is no significant spinal canal stenosis.  The impression was chronic low back pain with L5 radicular symptoms.    

Regarding his extremities, the report showed reduced vibratory sensation on the right side knee downward and low back pain with straight leg lift less than 20 degrees on the right side. 

At a January 2009 VA examination, the Veteran reported symptoms of constant lower pain that was crushing, burning and sharp.  He also reported stiffness, numbness, loss of bladder control, and loss of bowel control.  He stated that his condition has not resulted in any incapacitation but that he is functionally limited in prolonged sitting, standing, walking, bending, and heavy lifting.  

A physical examination of the lumbar spine showed no evidence of radiating pain on movement and no muscle spasm.  There was tenderness along the lumbar spine.  Range of motion findings were flexion to 80 degrees with pain at 75 degrees, extension to 20 degrees with pain at 15 degrees, bilateral flexion to 20 degrees with pain at 20 degrees, and bilateral rotation to 25 degrees with pain at 25 degrees.  The Veteran's joint functional was additionally limited by an additional 10 degrees of flexion and extension after repetitive use due to pain, fatigue, and lack of endurance.  An inspection of the spine revealed normal head position with symmetry in appearance and normal curvature.  A lumbar spine x-ray report showed hyperlordosis and mild disc degeneration, L5-S1.

As stated earlier in this decision, neurologic examination of the lower extremities showed motor and sensory function within normal limits.  Right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  

A December 2009 EMG study, that included the leg, showed a normal study without electrodiagnostic evidence of lumbosacral radiculopathy.  

The Veteran underwent right transforaminal L4-5, L5-S1 epidural steroid injections in November 2011 to treat his back pain.  Records also show that the Veteran had limited range of motion of the spine in all directions and diminished sensation to light touch, pin prick over lateral right thigh with paresthesias distally.  He also reported occasional bowel and bladder incontinence.  VA treatment records from 2013 showed mild to severe degenerative disc disease.  A July 2013 treatment record showed the Veteran complained in the back with sporadic numbness to the lower extremities, right more than left.  He also reported a history of frequent falls.  The Veteran denied bowel or bladder incontinence.  Sensory testing showed decreased sensation to his right ankle.  

The Veteran's most recent VA examination for back disorders was in February 2014.  The VA examiner noted a diagnosis of degenerative disc disease of the lumbar spine with right lower extremity radiculopathy.  The Veteran reported symptoms of constant pain with radiation down his right leg.  A physical examination showed range of motion was to 40 degrees of flexion with pain at 35 degrees; extension to 15 degrees with pain at 10 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 25 degrees with pain at 20 degrees; and bilateral rotation to 30 degrees with pain at 20 degrees.  The Veteran was additionally limited by 5 degrees of left and right lateral flexion after repetitive use testing due to pain, weakness, fatigue, and lack of endurance.  The Veteran reported the same loss of range of motion during flare-ups.  

The February 2014 VA examiner also noted localized tenderness to the greater right low back and guarding severe enough to result in abnormal gait.  Muscle strength testing was 5/5 in all areas except right hip flexion and right knee extension was 4/5.  There was no muscle atrophy.  Reflex testing showed the bilateral knees were hypoactive.  A sensory examination showed decreased sensation to the right thigh/knee and right lower leg/ankle and absent sensation in the right foot/toes.  Straight leg testing was positive on the right.  The February 2014 VA examiner noted that the Veteran had a radiculopathy of the right lower extremity, which included symptoms of moderate intermittent pain, mild paresthesias, and mild numbness.  He concluded that the evaluation of the radiculopathy should be mild.  No bowel or bladder disorders were noted.  

The February 2014 VA examiner also found the Veteran had a diagnosis of IVDS and that he had incapacitating episodes of at least two weeks, but less than four weeks in the prior 12 months due to his IVDS.  The functional impact of his spine disorder is that the Veteran is limited in his ability to bend, push, pull, lift and carry.  

The foregoing summary of the record of treatment for the Veteran's back indicates some worsening of symptoms, but nothing showing that the Veteran is precluded from working by physical incapacity.  For example, the most recent VA examination in February 2014 shows reduced ranges of motion, further reduced by pain; yet, there was no muscle atrophy and muscle strength remained normal.  Incapacitating episodes were no more than four weeks out of the prior 12 months.  Although the February 2014 VA examiner found reflex testing showed the bilateral knees were hypoactive, a sensory examination showed decreased sensation to the right thigh/knee and right lower leg/ankle and absent sensation in the right foot/toes and a straight leg testing was positive on the right, all giving indication of radiculopathy, he concluded it was at a mild level.  Additionally, although the Veteran had reported related loss of bladder control prior to this examination, none of the VA examiners found bladder or bowel disorders and neither the clinicians nor the Veteran reported the need to use a device or absorbent materials.  The Veteran was apparently working during this period.

Looking to the Veteran's most recent examination of his knees since January 2017, in June 2017, the Veteran underwent an in-person VA examination for knee and lower leg conditions, specifically for his left knee.  The VA examiner stated the diagnoses associated with the left-knee disorder as right-knee strain and left-knee meniscal tear.   

Initial range of motion measurements for the right and left knees showed flexion (0-140 degrees) at 0 to 110 degrees and extension (140-0 degrees) at 110 to 0 degrees.  The June 2017 VA examiner found that the resulting functional loss was in impaired bending, prolonged walking, standing, and climbing stairs.  Pain in flexion was noted on examination and causes functional loss; there was evidence of pain with weight bearing; and there was no evidence of crepitus.    
However, for the left knee, there was objective evidence of a minimally tender joint line.  

For both knees, the Veteran able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  

Not being examined immediately after repetitive use over time, both knees were significantly limited in functional ability with repeated use over a period of time by pain, fatigue and weakness, as shown in range of motion results of flexion (0-140 degrees) at 0 to 105 degrees and extension (140-0 degrees) at 105 to 0 degrees.  

Although not examined during a flare up, for both knees the June 2017 VA examiner found pain, fatigue and weakness significantly limit functional ability with flare ups, as shown in range of motion results of flexion (0-140 degrees)  at 0 to 100 degrees and extension (140-0 degrees) at 100 to 0 degrees.  No other additional factors contributing to disability were noted.  
  
In muscle strength testing, the June 2017 VA examiner rated the Veteran's both knees in flexion and extension at 4/5 (active movement against some resistance) and the reduction is entirely due to the Veteran's claimed disorder as diagnosed.  The June 2017 VA examiner further found the Veteran does not have muscle atrophy in either knee; no ankyloses; and no history of recurrent subluxation, lateral instability or recurrent effusion.  He did not find joint instability, with normal findings in all categories of instability.   

The June 2017 the VA examiner noted one again that the Veteran's left knee has a meniscal tear and frequent episodes of joint pain, but no surgical procedures were noted.  He noted that the Veteran makes constant use of a walker for his left knee.  No imaging studies had been performed and, consequently, no arthritis had yet been documented.  

The June 2017 the VA examiner found no evidence of pain on passive range of motion testing of the right knee; no evidence of pain on non-weight bearing testing of the right knee; however, there was objective evidence of pain on passive range of motion testing of the left knee; but no evidence of pain on non-weight bearing testing of the left knee.

Regarding functional impact, the June 2017 VA examiner found, regardless of the Veteran's current employment status, the conditions listed in the diagnosis section impact his or her ability to perform any type of occupational task by impaired bending, prolonged walking, standing, and climbing stairs.

Additionally, in the Veteran's previous VA examination for knee and lower leg conditions, the February 2014 VA examiner diagnosed the Veteran with knee strain of both knees. Initial range of motion measurements for right knee flexion (0 to 140) was 0 to 135, at which point painful motion also begins. There was no limitation of extension for the right knee and no evidence of painful motion.  Left-knee flexion (0 to 140) ends at 135, but there was no evidence of painful motion.  There was no limitation of extension and no evidence of painful motion. 

The Veteran was able to perform repetitive-use testing with three repetitions.  Right-knee post-test flexion ended at 130.  There was no limitation of post-test extension.  Left-knee post-test flexion ended at 135, also with no limitation of post-test extension.  After three repetitions of range of motion in all vectors, there was no decrease in range of motion due to pain, weakness, fatigue, or lack of endurance.  

Although there was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing, there was functional loss/impairment in less movement than normal on both sides; excess fatigability on both sides; pain on movement on the right side; and interference with sitting, standing and weight-bearing on both sides.  Further limitations included having a limited capacity to do prolonged walking because of knee pains.  The February 2014 VA examiner noted there is no additional range of motion loss during repeat testing, but the Veteran reports an additional range of motion loss of at least 5 degrees with flexion during flare ups to both knees.

Muscle strength testing for flexion and extension in both knees was normal.  Joint stability tests for anterior instability and posterior instability were normal (2 +) for the left, but 1 + for the right.  There was evidence or history of recurrent patellar subluxation/dislocation, but only slight on the right.  There was no evidence of surgery and no assistive device was noted.  Although imaging studies had been performed, there was no documentation of arthritis.

The February 2014 VA examiner had described the functional impact of the Veteran's disorders as having difficulty bending, lifting, going up stairs, prolonged standing and walking specially on hard and uneven surfaces.  He added that the Veteran is s able to do activities of daily living like shopping for grocery and washing the dishes with the above limitations.

The foregoing summary of the record of treatment for the Veteran's knees indicates some worsening of symptoms, but nothing showing that the Veteran is precluded from working by physical incapacity.  For example, in the June 2017 VA examination, there was no muscle atrophy; no joint instability; and although the June 2017 VA examiner found reduced ranges of motion, he described the resulting occupational functional impact as impaired bending, prolonged walking, standing, and climbing stairs.  

The Veteran's most recent examination for mental disorders was in September 2015, in which the VA examiner stated the diagnoses as (1) major depressive disorder and (2) alcohol use disorder in remission.  The September 2015 VA examiner noted that the diagnoses overlap and the Veteran's alcohol use disorder is secondary to his depression.  She further noted that the Veteran does not have a traumatic brain injury.  

The September 2015 VA examiner found symptoms which apply to the Veteran's diagnoses as depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  She added the Veteran exhibits anger and "cannot stay on track."  She further noted behavioral observations of anxiousness and depression.    

The September 2015 the VA examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  However, she added that it is not possible to determine what portion of impairment is caused by each disorder.  

The Veteran also underwent an April 2014 VA examination for mental disorders, in which he was diagnosed with major depressive disorder, moderate, recurrent, moderate.  Once again, no traumatic brain injury was noted in the records.  

The April 2014 VA examiner found symptoms to include depressed mood; anxiety; panic attacks that occur less than weekly; near-continuous panic affecting the ability to function independently, appropriately and effectively; depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and suicidal ideation.

The April 2014 VA examiner found the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, she added that the Veteran is capable of managing his financial affairs.     

The foregoing summary of the record of treatment for the Veteran's mental disorders indicate that the most recent VA examination findings do not show that the Veteran is precluded from working due to mental incapacity.  For example, the September 2015 VA examiner found the Veteran's various behavioral and cognitive impairments, disturbances and difficulties to indicate occupational and social impairment, but only with reduced reliability and productivity.  

The Veteran's most recent VA examination for headaches was in September 2015, in which prior diagnoses of migraine, including migraine variants and cluster headaches were stated.  The September 2015 the VA examiner added that the diagnosis is changed, as it is a progression of the previous diagnosis, it is more painful and more frequent.

The September 2015 VA examiner identified as constant head pain; pulsating or throbbing head pain; pain on both sides of the head; and pain worsens with physical activity.  Additionally, he found the veteran experiences non-headache symptoms, including pre-headache aura, which include nausea; sensitivity to light; sensitivity to sound; changes in vision (such as scotoma, flashes of light, tunnel vision); and "feels really bad."   The September 2015 the VA examiner noted that these symptoms last more than two days and they affect both sides of the head.  He further found that the Veteran experiences characteristic prostrating attacks of migraine headache pain more frequently than once per month and the attacks are frequent and prolonged.

The September 2015 VA examiner described the functional impact of the Veteran's disorder as not being able to tolerate people, speech and noise.  

The Veteran had also presented for a VA examination for headaches in July 2015, in which 1999 diagnoses were stated as (1) migraine including migraine variants and (2) post traumatic
headache.  

The Veteran's symptoms were identified as constant head pain, pulsating or throbbing head pain and occipital radiating to the sides of the head and retro-orbitally.  Additionally, the Veteran experiences non-headache symptoms associated with headaches, including symptoms associated with an aura prior to headache, including nausea, vomiting, sensitivity to light, and sensitivity to sound.  The July 2015 VA examiner further found Veteran have characteristic prostrating attacks of migraine/non-migraine headache pain once every month and such attacks are productive of severe economic inadaptability. 

The July 2015 VA examiner described the impact of the Veteran' disorder on his ability to work as not being able to work due to his constant headaches as well as low back pain radiating down his right leg.  

The Veteran underwent a February 2014 VA examination for headache, in which his 2000 diagnosis was stated as Migraine including migraine variants.  The February 2014 VA examiner identified the Veteran's symptoms as pulsating or throbbing head pain and pain on both sides of the head.  his non-headache symptoms associated with headaches, including symptoms associated with an aura prior to headache pain, were nausea, sensitivity to light and sensitivity to sound.  These lasted more than two days and occurred on both sides of the head.  Prostrating migraines are more frequent than one per month and they are frequent and prolonged.  

The February 2014 VA examiner stated the functional impact of the Veteran's disorder as limitations to concentration and focus due pain of the headaches, wherein there is difficulty focusing, reading or using the computer.  He added that the Veteran remains capable of activities of daily living such as gardening and driving, with limitations pertaining to the above.  

The foregoing summary of the record of treatment for the Veteran's headaches indicates some worsening of symptoms, but nothing in the latest VA examination showing that the Veteran is precluded from working by physical incapacity.  For example, although the July 2015 VA examiner found the Veteran is unable to work due to headaches and back pain, the September 2015 simply stated the functional impact of the Veteran's symptoms as not being able to tolerate people, speech and noise.  Moreover, the February 2014 VA examiner found only limitations to concentration, resulting in difficulty in focusing, reading or using the computer.

Conclusion

The Board has carefully reviewed and considered the Veteran's July 2016 Board hearing testimony, as well as his statement accompanying his July 2000 Authorization for Release of Information; his February 2008, April 2008 and August 2009 Statements in Support of Claim; the August and September 2008 statements of the Veteran's wife, D.S. and T.F.C.; the Veteran's statement accompanying his November 2013 VA Appeals Form 9; and the statement accompanying his February 2018 Application for Increased Compensation Based on Individual Unemployability.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorders and how they have affected him.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that the Veteran and others are not competent to diagnose the Veteran's neurological disorder or interpret accurately clinical findings pertaining to it, as this requires highly specialized knowledge and training.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to determine the level of severity of the Veteran's service-connected disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the medical evidence of record to be of significant probative weight as to the current nature and severity of the Veteran's radiculopathy of the right lower extremity.  In particular, the findings and opinions of the June 2007, January 2009, February 2014, and October 2017 VA examiners were based on physical examinations and provided competent medical evidence sufficient for the Board to apply the schedular criteria.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For the foregoing reasons and based on the findings and opinions of the several VA examiners, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a disability rating under Diagnostic Codes 8520 and 8525 beyond 10 percent prior to October 27, 2017 or which indicate that the assigned rating schedule at 20 percent from October 27, 2017 is inadequate and does not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disability.     

For the reasons stated and based on the findings, diagnoses and opinions discussed at length above, the Board further finds the preponderance of the evidence reflects that the levels of severity of Veteran's service-connected disabilities alone do not preclude him from securing and maintaining substantially gainful employment prior to the assignment of the 100 percent rating.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased rating in excess of 10 percent prior to October 27, 2017 for radiculopathy, right lower extremity, is denied.  

Entitlement to an increased rating in excess of 20 percent from October 27, 2017 for radiculopathy, right lower extremity, is denied.

Entitlement to a TDIU is denied prior to October 27, 2017.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


